193 F.2d 1009
John H. BRINK, W. B. Nash, E. E. Wood, H. L. Parker, W. B.Seltzer, W. F. Kemp, M. F. Hort, and pilots in theemploy of Pan American World Airways,Inc., similarly situated, Appellants,v.PAN AMERICAN WORLD AIRWAYS, Inc., Thomas J. Flanagan, etal., and Air Line Pilots Association,International, Respondents.
No. 164, Docket 22210.
United States Court of Appeals Second Circuit.
Argued Jan. 16, 1952.Decided Feb. 5, 1952.

Kaplan, Axelrod & Jaffe and Bernard Jaffe, all of New York City, for appellants.
John C. Pirie, New York City, for Pan American World Airways, Inc., respondent.
Charles F. Zokvic, Miami, Fla., for Thomas J. Flanagan et al., respondents.
Cohen & Weiss and Henry Weiss, all of New York City, for Airline Pilots Ass'n.
Before AUGUSTUS N. HAND and CLARK, Circuit Judges, and BRENNAN, District Judge.
PER CURIAM.


1
Affirmed on opinion of Byers, J., 98 F. Supp. 135.